                        No. 6:18-cv-00497

                       Doug Laney,
                          Plaintiff,
                             v.
          Clements Fluids Management, LLC et al.,
                        Defendants.

                 Before B ARKER , District Judge

                            ORDER

   Named plaintiff Doug Laney asks the court to order his
former employer, Clements Fluids, to turn over certain busi-
ness records. He makes his request without serving a discov-
ery request, “separate and apart from any discovery Rule 26
consideration.” Hr’g Tr. (Doc. 109) 25:22-23.
    Instead of relying on the discovery rules, Laney relies on
his desire to find additional plaintiffs to join him in this action.
If Clements Fluids turns over contact information for its em-
ployees, Laney can then ask those employees if they want to
join him in suing. Since some employees might want to sue
Clements Fluids, Laney argues that the court should help him
find those new litigants now so they can join this suit.
    Laney also seeks the court’s approval of how he solicits
others to join him in suing. Laney has prepared a draft notice
to employees of Clements Fluids, advising them of their right
to join in this action as plaintiffs represented by Laney. Clem-
ents Fluids has no quarrel with that notice. But Laney still
seeks its approval, by which he means judicial assurance that
his sending the notice (i) will not undermine the voluntariness
of any future plaintiff’s consent to join this suit and (ii) will
not violate Laney’s or his attorney’s ethical obligations re-
garding solicitation, Hr’g Tr. 7:12-13, 65-66.
    Laney calls the relief he seeks “conditional certification” of
various things—a “class”, a “collective,” a “collective action,”
a “group,” or a “classification.” E.g., Doc. 44 at 2, 6, 7, 9, 13,
17; Doc. 105 at 9. He argues that those two steps—approving
notice to a group of employees and ordering the defendant to
produce contact information for those employees—would be
a sound exercise of the court’s authority under Federal Rule
of Civil Procedure 83(b) to “regulate practice in any manner
consistent with federal law [and] rules.” See Hr’g Tr. (Doc.
109) at 11:14-17 (confirming reliance on Rule 83). That author-
ity does include the discretion to make an employer sued for
wage violations turn over employee lists. Hoffman-La Roche
Inc. v. Sperling, 493 U.S. 165, 169-70 (1989). Still, Laney must
persuade the court of the wisdom of exercising its discretion
in that way. In re JPMorgan Chase & Co., 916 F.3d 494, 503 n.19
(5th Cir. 2019) (“Hoffmann-La Roche, for example, states only
that district courts have the discretion to facilitate notice—not
that they must.”).
    As to why the court should proceed that way, Laney notes
that the Fair Labor Standards Act allows plaintiffs to join to-
gether in a collective, representative action. 29 U.S.C. § 216(b).
From that fact, Laney perceives a directive that courts should
help any named plaintiff put together as broad a collective ac-
tion as possible. Laney also invokes “the remedial purposes”
of the Act. Hr’g Tr. 36:11-12, 39:1.
    The court declines to exercise its case-management discre-
tion in those two ways and thus denies the motion for condi-
tional certification (Doc. 44). The court will manage this col-
lective action by imposing the deadline specified below for
written consents by plaintiffs opting into this action.
I. Procedural history
   This action was originally filed by three named plaintiffs:
Laney, McAnally, and Morgan. They sued a set of companies,
together referred to as Clements Fluids, which were allegedly

                              -2-
“the joint employers of Plaintiffs.” Amended Complaint (Doc.
15 at 4). Plaintiffs alleged that Clements Fluids did not pay
them overtime, in violation of sections 6, 7, and 15 of the Fair
Labor Standards Act. Plaintiffs also pleaded their intent to
represent, in an FLSA collective action, all other similarly sit-
uated Clements Fluids employees.
    The court entered a scheduling order directing a settle-
ment conference, ordering answers to limited interrogatories,
and staying discovery. Doc. 24. Plaintiff McAnnally then set-
tled out of the case, Doc. 35, and discovery opened, Doc. 41.
    The remaining plaintiffs filed their Opposed Motion for
Conditional Certification and to Facilitate Notice Pursuant to
29 U.S.C. § 216(b). Doc. 44. Clements Fluids, in turn, moved
for summary judgment. Docs. 45, 78.
    The magistrate judge assigned to the case issued a report
recommending that plaintiffs’ motion for conditional certifi-
cation be granted in part. Doc. 88. The magistrate judge also
granted plaintiffs’ Rule 56(d) motion to continue Clements
Fluids’ summary-judgment motions until the close of discov-
ery. Id. Plaintiff Morgan then settled and dismissed his claims,
leaving Laney as the sole named plaintiff. Docs. 81, 91.
    Clements Fluids timely objected to the magistrate judge’s
report. Doc. 99. The case was then transferred to the under-
signed district judge. The court ordered supplemental brief-
ing on four questions about Laney’s motion for conditional
certification:
   1. Whether the court should use the two-stage frame-
      work laid out in Lusardi v. Xerox Corp., 118 F.R.D.
      351 (D.N.J. 1987), as opposed to another method.
   2. Whether plaintiff’s request for discovery of defend-
      ants’ records regarding employees other than
      plaintiff is within the scope of Federal Rule of Civil
      Procedure 26(b) for any reason other than plaintiff’s


                              -3-
       desire to discover the identity of other potential lit-
       igants. See Knutson v. Blue Cross & Blue Shield of Min-
       nesota, 254 F.R.D. 553 (D. Minn. 2008).
   3. The extent, if any, to which the propriety of the col-
      lective action described in 29 U.S.C. § 216(b) is gov-
      erned by Federal Rule of Civil Procedure 20 or Fed-
      eral Rule of Civil Procedure 23, and how the text,
      nature, and history of section 216(b) bears on that
      analysis.
   4. What specific potential abuses or other considera-
      tions in this case favor or disfavor the court’s use of
      its discretion under Hoffman-La Roche Inc. v. Sper-
      ling, 493 U.S. 165 (1989), to manage plaintiff’s com-
      munication with potential members of a collective
      action?
Doc. 102. After the parties filed their supplemental briefing,
the court held a hearing on the motion. Doc. 109.
    Three employees have already opted into this action as
plaintiffs represented by Laney, making this a collective ac-
tion. Docs. 50, 74, 77. Laney has also filed an opposed motion
for equitable tolling of the statute of limitations for any future
opt-in plaintiffs. Doc. 110.
II. Laney’s motion for conditional certification (Doc. 44)
   A. Legal framework
    The Fair Labor Standards Act of 1938 allows “similarly sit-
uated” plaintiffs to sue over wage violations in a collective ac-
tion, in which a named plaintiff represents other employees:
   An action . . . may be maintained against any employer
   . . . in any Federal or State court of competent jurisdic-
   tion by any one or more employees for and in behalf of
   himself or themselves and other employees similarly
   situated. No employee shall be a party plaintiff to any
   such action unless he gives his consent in writing to

                              -4-
   become such a party and such consent is filed in the
   court in which such action is brought.
29 U.S.C. § 216(b). Congress has labeled that a “collective or
representative action.” Id. at § 257. It is brought by a claimant
who is “specifically named as a party plaintiff” and joined by
others through “written consent to become a party plaintiff.”
Id. The court thus refers to Laney as the named plaintiff and
all other party plaintiffs as opt-in plaintiffs.
     As noted, opt-in plaintiffs can be part of an FLSA collective
action only if they are “similarly situated” to the named plain-
tiff. 29 U.S.C. § 216(b). The motion at hand calls on the court
to establish a process for making that determination.
     No statute or rule directs a particular process for making
the similarly-situated determination, and the Fifth Circuit has
“found it unnecessary to decide” whether any one process
must be used. Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1216
(5th Cir.1995) (“we specifically do not endorse the methodol-
ogy employed by the district court, and do not sanction any
particular methodology”). As Laney admits, the process used
is left to each district court’s discretion. Various district courts
use different processes.
    District courts do often use class-action terminology such
as “class” and “certify” to describe collective actions under
the Fair Labor Standards Act. See Genesis Healthcare Corp. v.
Symczyk, 569 U.S. 66, 71 (2013) (“While we do not express an
opinion on the propriety of this use of class-action nomencla-
ture, we do note that there are significant differences between
certification under Federal Rule of Civil Procedure 23 and the
joinder process under § 216(b).”). That usage may be confus-
ing, so it is avoided or clarified when possible here.
   B. Standard of review
    The relief that Laney seeks appears to be within a magis-
trate judge’s authority to resolve by a ruling. A magistrate


                               -5-
judge designated to do so may “hear and determine”—i.e.,
rule on—any pretrial matter not within the exceptions of 28
U.S.C. § 636(b)(1)(A). Those exceptions include a motion “to
dismiss or to permit maintenance of a class action.” Id. But
that exception for class actions does not map to Laney’s mo-
tion for conditional certification of similarity under the FLSA.
    The “consequence of conditional certification [under 29
U.S.C. § 216] is the sending of court-approved written notice
to employees . . . who in turn become parties to a collective
action only by filing written consent with the court.” Tyson
Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1043 (2016). “Condi-
tional certification” of Laney’s similarity to other employees
does not create a new legal entity or join any employee to an
action. Joinder is only by the employee’s written consent. In
contrast, certification of a class joins parties to the action, cre-
ating a class that has “independent legal status.” Genesis, 569
U.S. at 74.
    As brought here, a motion for conditional certification of
similarity under the FLSA seeks an order (i) approving a com-
munication by the plaintiff and (ii) compelling the production
of certain information by the defendant. Both of those steps
are within a magistrate judge’s nonexcepted decisional au-
thority. Several other courts agree.1 So the court believes that
its referral of pretrial motions to the full extent of § 636


    1  E.g., Moreno v. Nat’l Oilwell Varco, L.P., 2017 WL 5904909, at *1 n.2
(S.D. Tex. 2017) (“A motion for conditional certification under the FLSA is
a non-dispositive matter appropriate for a United States Magistrate Judge
to decide under 28 U.S.C. § 636(b)(1)(A).”); Barrus v. Dick’s Sporting Goods,
Inc., 465 F. Supp. 2d 224, 228-29 & n.1 (W.D.N.Y. 2006) (“Although magis-
trate judges do not have jurisdiction to authorize final certification of a
class, [a magistrate judge] has jurisdiction over motions seeking condi-
tional class certification because they are only preliminary determinations
and are not dispositive.”) (citation omitted); accord Patton v. Thomson Corp.,
364 F. Supp. 2d 263, 265-66 (E.D.N.Y. 2005) (same); Poreda v. Boise Cascade,
L.L.C., 532 F. Supp. 2d 234, 238 (D. Mass. 2008) (same).


                                    -6-
includes a referral for decision, not just recommendation, of
motions for conditional certification like Laney’s.
    Nevertheless, the magistrate judge did not grant or deny
Laney’s motion but, rather, expressly styled the report’s con-
clusion on the motion as a recommendation. Accordingly, the
court will review that conclusion de novo. See 28 U.S.C.
§ 636(b)(1) (standard of review for recommendations).
    That de novo review will extend to the process used for
making the similarly-situated determination. Laney resists
that review by arguing that Clements Fluids did not specifi-
cally object to the magistrate judge’s use of the process in Lu-
sardi v. Xerox Corp., 118 F.R.D. 351 (D.N.J. 1987). But Clements
Fluids’ objections are intertwined with the process issue. And,
in any event, Clements Fluids’ objections are only a floor on
this court’s review.
   C. The court will not order production of an employee
      list or preapprove Laney’s proposed notice.
   1. A court must be mindful of multiple concerns in decid-
ing on the best process for making the similarly-situated de-
termination under the FLSA. Efficiency in managing cases is
one consideration. Hoffman-La Roche, 493 U.S. at 174. Scrupu-
lous respect is also owed to judicial neutrality. Id.
    As to efficiency, the court appreciates that employees not
currently before the court may wish to sue Clements Fluids,
and that certain efficiencies exist if all persons who wish to
bring similar claims do so in a single lawsuit. At the same
time, incentives already exist for employees to aggregate sim-
ilar claims in a representative action: potential pooling of re-
sources and cost savings.
   And the court can never force all similar claims into one
lawsuit. True, the statute of limitations will force all claims to
be brought by some deadline. But the court cannot force any




                              -7-
potential plaintiff who may ultimately sue to do so in this
court, much less to join this representative action.
    2. Respect for judicial neutrality also informs case-man-
agement decisions. The court is concerned that the perception
of neutrality may be diminished when a court uses its power
to help a plaintiff to search out non-parties to sue the defend-
ant—as opposed to enabling the plaintiff to prove his own
case or controversy. Laney’s motion asks for information that
would not help prove his or any plaintiff’s claims. Because his
motion comes before any discovery request and is expressly
“not a discovery request,” Hr’g Tr. 11:18-23, 26:21-23, the in-
formation sought can be treated as beyond the scope of dis-
covery: irrelevant to any claim pending before the court.2
    Private parties may have a right to encourage litigation of
a certain type, or against a certain defendant. But the court
prefers to remain neutrally silent on the desired amount or
type of litigation brought before it. Compulsion of some de-
fendants but not others to produce information beyond their
discovery obligations, without a principled reason for the dif-
ferent treatment, may strike some as judicial partiality.
    Laney has not persuaded the court of any such principled
distinction. The efficiency argument made in this FLSA case
could be made in numerous other case also. Just as plaintiffs
may opt into FLSA collective actions, Federal Rule of Civil
Procedure 20 allows people to join any case as plaintiffs so


    2 If Laney does serve a discovery request for this information, there
will be an opportunity at that time for Clements Fluids to challenge it un-
der the discovery rules or seek a protective order limiting plaintiffs from
using any produced information to recruit new litigants, as opposed to
help develop proof of the plaintiffs’ own claims. Cf., e.g., Ruggles v. Well-
Point, Inc., 591 F. Supp. 2d 150, 163 (N.D.N.Y. 2008) ("This list of former
and current employees for the relevant period in the above-identified job
classifications shall be disclosed directly to Plaintiffs. However, this dis-
closure will not include potential plaintiffs’ telephone numbers or the last
four digits of their social security numbers as Plaintiffs have requested.")


                                    -8-
long as there is a common issue of law or fact arising from the
same transaction or series of transactions. The same efficiency
argument made here could thus be made for any case—that
the court should help the plaintiff send out a call to arms so
that many claims can all be joined together and resolved in
one action, rather than in however many lawsuits might oth-
erwise be filed.
    When absent parties’ rights are not being litigated (as they
are in a class action), courts have not traditionally viewed
their role as helping to find nonparties who might have a
claim and helping advise them of their right to sue. Indeed,
Laney has been unable to identify any history of that practice
in FLSA actions during that statute’s first three decades. See
Hr’g Tr. 37:23-25, 39:3-17. The court is open to understanding
a principled distinction of the FLSA context. But the briefing
and hearing in this case have not yielded such a distinction.
See Hr’g Tr. 36-39.
    Laney does offer as a distinction is “the policy of the Fair
Labor Standards Act [that] . . . people get paid properly.”
Hr’g Tr. 36:10-12. That broad policy is laudable. But so are the
deterrent and remedial policies behind many laws. So that
point hardly distinguishes this field. Moreover, it is risky to
exercise the judicial power based on a single, abstract policy
goal divined from a statute. “[N]o legislation pursues its pur-
poses at all costs.” Rodriguez v. United States, 480 U.S. 522, 525-
26 (1987) (per curiam). Saying “that Congress must have in-
tended whatever departures from” the prevailing rule that
advance a statute’s deterrent or remedial goal “is simply irra-
tional.” Am. Exp. Co. v. Italian Colors Restaurant, 570 U.S. 228,
233-34 (2013).
     3. The court also rejects the invitation to opine on Laney’s
proposed notice to other Clements Fluids employees. A plain-
tiff should expect to be able to communicate with others about
his suit. Any judicial restriction on that ability should be


                               -9-
“carefully drawn” based on the specific “potential abuses be-
ing addressed.” Gulf Oil Co. v. Bernard, 452 U.S. 89 (1981). No
party has identified any such potential abuses in the proposed
notice here. So the court sees no need to weigh in. If Clements
Fluids believes that misconduct in plaintiff’s communications
is occurring, that concern may be raised with the court when
it arises. E.g., Doc. 55.
   Laney also argues that the court should preapprove his
notice because of state laws or ethics rules on solicitation or
barratry. But it is unclear how or why the court’s discretion-
ary, case-management rulings could or should supersede any
applicable state laws or ethics rules. Laney has not cited any
such laws or explained why an attorney should be excused
from the ethics rules of the state bar. See Hr’g Tr. 65:4-66:17.
    4. Clements Fluids’ objections regarding Laney’s “stand-
ing” and Clements Fluids’ due-process right to be heard on
its standing objection, Doc. 99, concern Laney’s motion for
conditional certification. That motion is denied for the rea-
sons stated above. So there is no need to address those objec-
tions further.
    As a terminology point, however, the court disagrees with
the parties’ suggestion at various points that this case is not a
collective action until certified as such. Laney has filed written
consents from three opt-in plaintiffs. So the case is already a
collective action, with Laney as the opt-in plaintiffs’ repre-
sentative. If Clements Fluids wishes to challenge Laney’s suit-
ability as a representative under the FLSA, it may do so by a
Rule 21 motion to dismiss the opt-in plaintiffs. At that point,
if desired, an opt-in plaintiff may offer to become a named
plaintiff. See Fed. R. Civ. P. 20; cf. Portillo v. Permanent Workers,
L.L.C., 662 Fed. App’x 277, 281-82 (5th Cir. 2016).
   5. The court will manage the opt-in process by setting a
deadline for opt-in plaintiffs to join this case. That deadline is
set as June 1, 2020. That deadline will ensure that opt-in

                               - 10 -
joinders are brought early enough that the opt-in plaintiffs’
joinder can be vetted and their claims developed on a similar
timeline.
    Once that deadline passes, the court can entertain a mo-
tion to dismiss any opt-in plaintiff that Clements Fluids be-
lieves is not “similarly situated” to Laney within the meaning
of the FLSA. A motion to dismiss is the normal method for
objecting to the joinder of a plaintiff. See Fed. R. Civ. P. 21. In
that motion, defendant can rely on the same substantive con-
siderations used in Lusardi’s second stage for making the sim-
ilarly-situated determination under the FLSA.
III. Summary-judgment continuance
   The magistrate judge granted Laney’s Rule 56(d) motion
to defer consideration of Clements Fluids’ motion for sum-
mary judgment. The court reviews that order for clear error,
28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a), and finds none.
    A court may defer consideration of a summary-judgment
motion when the non-moving party “shows by affidavit or
declaration that, for specified reasons, it cannot present facts
essential to justify its opposition.” Fed. R. Civ. P. 56(d). Mo-
tions for continuance “are broadly favored” if the party seek-
ing the continuance can show a plausible basis to believe that
specific facts exist that would impact the outcome of the pend-
ing summary-judgment motion and are as of yet undiscov-
ered. Crawford v. Metro. Life Ins. Co., 756 F. App’x 350, 355 (5th
Cir. 2018) (quoting Am. Family Life Assurance Co. of Columbus
v. Biles, 714 F.3d 887, 894 (5th Cir. 2013)).
    Laney argued that the continuance was necessary because
he had not conducted enough discovery. Doc. 88 at 7; Doc. 67
at 2. As the magistrate judge noted, discovery had been open
for just two months when the response to Clements Fluids’
first motion for summary judgment was due. Doc. 88 at 8.
Laney submitted declarations specifying why he could not


                              - 11 -
respond immediately and specifying categories of discovery
that he intended to pursue to uncover the facts needed to re-
spond. Id. at 7-8. The court finds no clear error in continuing
the summary-judgment motion or in conducting discovery on
the statute-of-limitations issue alongside discovery on other
issues.
    The court notes, however, that discovery has now been
open for over a year. See Doc. 41. And this case has been a
collective action since the opt-in plaintiffs filed their consents.
The court has previously noted that a plaintiff is not excused
from his discovery obligation merely because he has not fully
completed his investigation of the case. Doc. 41 at 6. Any un-
resolved disputes about how plaintiff might fill out his collec-
tive action are no excuse for neglecting discovery regarding
the existing plaintiffs’ claims.
    Given this order’s implications, the court denies without
prejudice to refiling defendants’ motions for summary judg-
ment (Docs. 45, 61, and 78). The parties may wish to reframe
their issues to match the court’s case-management decisions
in this order.
                           Conclusion
   Laney’s motion for conditional certification (Doc. 44) is de-
nied. The court orders a deadline of June 1, 2020, for the filing
of written opt-in consents to join this action. The court over-
rules Clements’ Fluids objections to the order continuing con-
sideration of its summary-judgment motion (Doc. 45). Finally,
the court denied without prejudice to refiling defendant’s
motion and supplemental motions for summary judgment
(Docs. 45, 61, and 78).
                       So ordered by the court on March 25, 2020.



                                    J. C AMPBELL B ARKER
                                  United States District Judge

                              - 12 -
